Citation Nr: 0400972	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral impaired 
hearing.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1959 to June 1961.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
VAOPGCPREC 7-2003, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The RO notified the veteran of information and evidence 
necessary to substantiate his claim in a letter of August 
2001, as required by regulation.  38 C.F.R. § 3.159(b) 
(2003).  Notwithstanding informing the veteran of the 
information and evidence VA would obtain on his behalf, the 
RO has not obtained federal records pertinent to his claim.  
38 C.F.R. § 3.159(c)(3) (2003).  The RO has not provided the 
medical examination or obtained the medical opinion shown by 
the record to be necessary to resolve the veteran's claim.  
38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 as 
implemented by regulation are completed.  
See 38 C.F.R. § 3.159 (2003).

2.  Obtain the veteran's Navy personnel 
record showing his primary duties and 
places of assignment.

3.  Provide the veteran a VA audiometry 
and, if indicated, otolaryngology (ENT) 
examination to document his hearing 
acuity and diagnose or rule out tinnitus.  
Provide the examiner with the claims 
file.  The examiner shall conduct a 
clinical interview.  The examiner shall 
provide an opinion whether it is less 
than, equal to, or greater than 50 
percent probable that any documented 
hearing impairment or diagnosed tinnitus 
is related to noise exposure in service.

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




